raymond cohen petitioner v commissioner of internal revenue respondent docket no 26925-11w filed date r denied p’s whistleblower award claim under sec_7623 p concedes that information he provided r has not led to r instituting an action or collecting proceeds p filed a petition requesting that we order r to reopen his award claim r moved to dismiss for failure to state a claim held sec_7623 does not authorize p’s requested relief held fur- ther p did not state a claim upon which relief can be granted raymond cohen pro_se jonathan d tepper for respondent opinion kroupa judge this case is before the court on respond- ent’s motion to dismiss for failure to state a claim under rule and petitioner’s motion for summary_judgment under rule this case stems from a whistleblower claim under sec_7623 petitioner challenges respondent’s decision not to pursue whistleblower information he provided peti- tioner alleges respondent denied his claim for an award with- out instituting an administrative or judicial action or col- all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code unless otherwise indicated verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v cohen oct jamie united_states tax_court reports lecting any proceeds we must decide whether we may order respondent to reopen petitioner’s whistleblower claim under sec_7623 we hold that no relief is available we shall dismiss the petition and deny as moot petitioner’s motion for summary_judgment background we summarize the factual background and procedural his- tory to rule on the instant motions petitioner’s allegations are assumed solely for the purpose of deciding the motions petitioner resided in new jersey when he filed the petition petitioner acts pro_se in this matter petitioner is a certified_public_accountant petitioner pro- vided respondent whistleblower information that petitioner believed to be actionable specifically petitioner learned of alleged tax law violations when his wife served as an executrix for an estate the estate held uncashed stock_dividend checks issued by a public corporation taxpayer petitioner’s wife requested the taxpayer honor those checks and pay all unpaid divi- dends the taxpayer would not release dividends without petitioner’s wife presenting an original check issued within the last years the that petitioner suspected taxpayer customarily retained possession of unclaimed proceeds resulting from uncashed dividend checks and unredeemed bonds unclaimed assets in petitioner requested information from the state comptroller under that state’s freedom of information law foil the comptroller provided petitioner the amount of uncashed dividends that the taxpayer had reported for cer- tain stocks the taxpayer had not reported any uncashed dividends for those stocks from to petitioner also reviewed allegations in pleadings from a civil_proceeding against the taxpayer see generally frankel v cole no 06-cv-439 wl e d n y date petitioner asserts that the allegations in that civil we note that petitioner advanced factual allegations in the petition the amended petition and the pleadings associated with the instant motions we construe all allegations in the light most favorable to petitioner see eg 74_tc_516 we refrain from using information identifying the alleged taxpayer to whom the claim re- lates see rule b verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v cohen oct jamie cohen v commissioner case corroborate his allegation that the taxpayer possesses unclaimed assets worth more than dollar_figure million petitioner alleged that the taxpayer was obligated by law to turn over the unclaimed assets to the state petitioner fur- ther alleged that the unclaimed assets the taxpayer retained constituted unreported income for federal tax purposes petitioner submitted his allegations to respondent on form_211 application_for award for original information claim respondent notified petitioner that the matter had been assigned to his whistleblower office in ogden utah the whistleblower office evaluated the claim to determine whether an investigation was warranted and an award was appropriate a few weeks later the whistleblower office informed petitioner he was not eligible for an award because no proceeds were collected petitioner requested the whistle- blower office to reconsider the claim the whistleblower office reiterated the denial noting that the claim was based on publicly available information petitioner filed a petition and an amended petition in this court petitioner requests that the court order respondent to reopen the claim respondent moved to dismiss for failure to state a claim upon which relief can be granted petitioner opposed the motion and filed a motion for summary judg- ment discussion this case presents an issue of first impression in this court we are asked to decide whether any relief is available under sec_7623 when a taxpayer alleges that the commissioner denied a claim without initiating an adminis- trative or judicial action or collecting proceeds petitioner contends that respondent abused his discretion by not acting on his information petitioner argues respondent must explain the reason he denied the claim and reopen the claim respondent contends we can provide relief under sec_7623 only after the commissioner initiates an administra- tive or judicial action and collects proceeds i standard of review we begin with the standard of review for a motion to dis- miss for failure to state a claim a petition should be simple verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v cohen oct jamie united_states tax_court reports concise and direct rule b a whistleblower petition must provide the basis on which the taxpayer disagrees with the determination supporting facts and a prayer setting forth the relief sought rule b - we construe all pleadings to do substantial justice rule d we may dis- miss a petition for failure to state a claim upon which relief can be granted rule dismissal for failure to state a claim is appropriate where even if all of the allegations contained in a pleading are true a claim fails as a matter of law see 515_f3d_224 3d cir ii whistleblower award_determination review we now consider the relief available under sec_7623 we may exercise our jurisdiction only to the extent author- ized by congress 137_tc_37 in a whistleblower action we have jurisdiction only with respect to the commissioner’s award_determination sec_7623 135_tc_70 cooper i generally an individual who provides information that leads the commissioner to proceed with an administrative or judicial action shall receive an award equal to a percentage of the collected_proceeds see sec_7623 a whistleblower award depends upon the commissioner commencing an administrative or judicial action and collecting proceeds see 137_tc_183 our jurisdiction under sec_7623 does not contemplate that we review the commissioner’s determina- tions of the alleged tax_liability to which the claim pertains see 136_tc_597 cooper ii nor does sec_7623 confer authority to direct the commissioner to commence an administrative or judicial action id respondent contends we should dismiss the petition because petitioner has not alleged any claim for relief avail- able under sec_7623 we agree we are mindful that we should construe the petition so as to do justice petitioner disagrees with respondent’s decision not to act on his information petitioner acknowledges however that the claim did not lead to the commissioner commencing an verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v cohen oct jamie cohen v commissioner action against or collecting any proceeds from the taxpayer petitioner has not alleged that he met the requirements to be eligible for any relief under sec_7623 iii petitioner’s arguments we now address petitioner’s arguments that he should nevertheless be granted relief petitioner is concerned that respondent will collect proceeds from the taxpayer after denying the claim he would therefore be precluded from an award despite providing actionable information first petitioner argues that he is entitled to relief because respondent did not comply with the administrative proce- dure act apa see u s c secs the apa however does not create a right of action or expand our jurisdiction see 134_tc_13 we can provide relief under sec_7623 only after the commissioner has initiated an administrative or judicial action and collected_proceeds petitioner has not alleged the sec_7623 threshold requirements have been met second petitioner contends that he is entitled to a legal and factual explanation of respondent’s denial of the claim see cooper v commissioner t c pincite in cooper ii we noted that the commissioner had produced through the course of litigation a memorandum explaining why the whistleblower claim had been denied id we did not hold that the commissioner was obligated under sec_7623 to detail his legal and factual reasons for not pursuing a claim there is no relief available before the prerequisites of sec_7623 are satisfied third he argues that he is entitled to relief on equitable grounds this court however is not a court of equity and sec_7623 does not provide for equitable relief see petitioner contends the respondent’s decision was arbitrary and capricious see u s c sec_706 petitioner argues that respondent’s stated reason for denying the claim was inconsistent with his procedures the commissioner will not process an award claim if the infor- mation provided did not identify a federal tax issue upon which the commissioner took action result in the detection of an underpayment_of_tax or result in the collection of proceeds internal_revenue_manual pt date the whistleblower office stated in the first de- nial letter that the information did not lead to the collection of proceeds respondent may refuse to process an award claim for this reason see id petitioner also contends respondent incorrectly concluded that petitioner relied on publicly available information petitioner alleges however that he relied on pleadings from a civil_proceeding and information provided through a foil request both sources are public information verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v cohen oct jamie united_states tax_court reports 484_us_3 101_tc_140 sec_7623 does not provide any relief before whistleblower information leads to an administrative or judicial action and the collec- tion of proceeds iv conclusion in toto sec_7623 authorizes our review of any award_determination petitioner seeks relief that is unavail- able because respondent never instituted an action or col- lected any proceeds we can appreciate petitioner’s frustra- tion that information that he believes is actionable was not pursued congress however has charged the commissioner with resolving these claims and has not provided any rem- edies until after an administrative or judicial action and the collection of proceeds for that reason we will grant respond- ent’s motion to dismiss for failure to state a claim we will also deny as moot petitioner’s motion for summary_judgment to reflect the foregoing an appropriate order and order of dis- missal will be entered f verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v cohen oct jamie
